                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION
                                 Civil Action No.: 5:19-cv-250-FL

                                                  )
 EPIC GAMES, INC.,                                )
                                                  )
                 Plaintiff,                       )
                                                  )
 v.                                               )       ORDER GRANTING PLAINTIFF’S
                                                  )            MOTION TO SEAL
 C.B.,                                            )
                                                  )
                 Defendant.                       )
                                                  )
                                                  )
                                                  )


         This matter is before the Court on the Plaintiff’s Motion to Seal. Having considered the

arguments set forth in the Memorandum of Law filed by Plaintiff Epic Games, Inc., the Court

hereby grants the Motion to Seal. Accordingly, Plaintiff’s Epic Games, Inc.’s Summons to

Defendant C.B. shall remain under seal.

         This 20th day of June, 2019.


                                                      _________________________________
                                                      United States District Court Judge




PPAB 4968577v1
